United States Court of Appeals
                      For the First Circuit


No. 15-1719

                        ALEXANDER YERSHOV,

                      Plaintiff, Appellant,

                                v.

  GANNETT SATELLITE INFORMATION NETWORK, INC., d/b/a USA TODAY,

                       Defendant, Appellee.


                           ERRATA SHEET

     The opinion of this Court issued on April 29, 2016, is amended
as follows:

     On page 11, line 22, "Nat'l Org. Marriage v. McKee" is
replaced with "Nat'l Org. for Marriage v. McKee"